Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

November 19, 2020

 

Longview Acquisition Corp.
767 Fifth Avenue, 44th Floor
New York, NY 10153

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
Longview Acquisition Corp., a Delaware corporation (the “Company”), and
Butterfly Network, Inc., a Delaware corporation (“Target”), pursuant to that
certain Business Combination Agreement, dated as of November 19, 2020 (as it may
be amended, the “Transaction Agreement”), by and among, the Company, Target and
certain other parties named therein, the Company is seeking commitments to
purchase shares of the Company’s Class A Common Stock, par value $0.0001 per
share (the “Common Stock”), for a purchase price of $10.00 per share (the
“Purchase Price”), in a private placement to be conducted by the Company (the
“Offering”).

 

On the date set forth on the signature page of this subscription agreement (this
“Subscription Agreement”), the Company is entering into subscription agreements
(the “Other Subscription Agreements” and together with the Subscription
Agreement, the “Subscription Agreements”) with certain other subscribers (the
“Other Subscribers” and together with the undersigned, the “Subscribers”),
pursuant to which the Subscribers, severally and not jointly, have agreed to
purchase on the closing date of the Transaction, inclusive of the shares of
Common Stock to be purchased by the undersigned, an aggregate amount of up to
17,500,000 shares of Common Stock, at the Purchase Price. In connection
therewith, the undersigned subscriber (“Subscriber”) and the Company agree as
follows:

 

1.            Subscription. Subscriber hereby subscribes for and agrees to
purchase from the Company, and the Company hereby agrees to issue and sell to
the Subscriber, such number of shares of Common Stock as is set forth on the
signature page of this Subscription Agreement (the “Shares”) at the Purchase
Price per Share and on the terms provided for herein.

 

2.            Closing; Delivery of Shares.

 

(a)           The closing of the sale of Shares contemplated hereby (the
“Closing”, and the date that the Closing actually occurs, the “Closing Date”) is
contingent upon the substantially concurrent consummation of the Transaction
(the “Transaction Closing”). The Closing shall occur on the date of, and
immediately prior to, the Transaction Closing.

 

(b)          The Company shall provide written notice (which may be via email)
to the Subscriber (the “Closing Notice”) that the Company reasonably expects all
conditions of the Transaction Closing to be satisfied or waived on a date
specified in the notice (the “Scheduled Closing Date”) that is not less than
five (5) business days from the date on which the Closing Notice is delivered to
the Subscriber, which Closing Notice shall contain the Company’s wire
instructions for an escrow account (the “Escrow Account”) established by the
Company with a third party escrow agent (the “Escrow Agent”) to be identified in
the Closing Notice (or such other account as agreed by the Company and the
Subscriber). Subject to the satisfaction or waiver of the conditions set forth
in this Section 2 and Section 3, Subscriber shall deliver to the Company, on or
prior to the Scheduled Closing Date, the Purchase Price for the Shares by wire
transfer of United States dollars in immediately available funds (i) to the
Escrow Account or (ii) to an account specified by the Company otherwise mutually
agreed by the Subscriber and the Company (“Alternative Settlement Procedures”).
On the Closing Date, the Company shall deliver to Subscriber (1) the Shares in
book entry (or if requested by the Subscriber in writing at a reasonable time in
advance of the Closing, certificated) form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws), in the name of Subscriber (or its nominee in accordance with
its delivery instructions) or to a custodian designated by Subscriber, as
applicable, and (2) a copy of the records of the transfer agent of the Company
showing Subscriber as the owner of the Shares on and as of the Closing Date (the
“Subscriber’s Deliveries”). Unless otherwise provided pursuant to Alternative
Settlement Procedures, upon transfer of the Subscriber’s Deliveries by the
Company to Subscriber (or its nominee in accordance with its delivery
instructions), the Escrow Agent shall release the Purchase Price from the Escrow
Account to the Company. If this Subscription Agreement is terminated prior to
the Closing and any funds have already been sent by the Subscriber to the Escrow
Account, then promptly after such termination, the Company will instruct the
Escrow Agent to promptly return such funds to the Subscriber. If the Transaction
Closing does not occur within two (2) business days of the Scheduled Closing
Date, unless otherwise instructed by the Company and the Subscriber, the Escrow
Agent or the Company, as applicable, shall promptly (but not later than one
(1) business day thereafter) return the Purchase Price to Subscriber by wire
transfer of U.S. dollars in immediately available funds to the account specified
by Subscriber, and any book entries or share certificates shall be deemed
cancelled and any share certificates shall be promptly (but not later than one
(1) business day thereafter) returned to the Company.

 





 

 

3.            Closing Conditions. In addition to the conditions set forth in
Section 2:

 

(a)           The Closing is also subject to the satisfaction or valid waiver by
each party of the conditions that, on the Closing Date:

 

(i)            no suspension of the qualification of the Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 

(ii)           no governmental authority of competent jurisdiction shall have
rendered, issued, promulgated, enforced or entered any judgment, order, law,
rule or regulation (whether temporary, preliminary or permanent) which is then
in effect and which then makes the consummation of the transactions contemplated
hereby illegal or then restrains or prohibits the consummation of the
transactions contemplated hereby; and

 

(iii)          all conditions precedent to the Transaction Closing set forth in
the Transaction Agreement shall have been satisfied or waived (other than those
conditions which, by their nature, are to be satisfied at the Transaction
Closing).

 

(b)          The obligations of the Company to consummate the Closing are also
subject to the satisfaction or valid waiver by the Company of the additional
conditions that, on the Closing Date:

 

(i)            all representations and warranties of the Subscriber contained in
this Subscription Agreement shall be true and correct in all material respects
(other than representations and warranties that are qualified as to materiality,
which representations and warranties shall be true in all respects) at and as of
the Closing Date (except for representations and warranties made as of a
specific date, which shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality, which
representations and warranties shall be true in all respects) as of such date);
and

 

(ii)           the Subscriber shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Subscription Agreement to be performed, satisfied or complied with by it at
or prior to Closing.

 



2

 

 

(c)          The obligations of the Subscriber to consummate the Closing are
also subject to the satisfaction or valid waiver by the Subscriber of the
additional conditions that, on the Closing Date:

 

(i)            all representations and warranties of the Company contained in
this Subscription Agreement shall be true and correct in all material respects
(other than representations and warranties that are qualified as to materiality
or Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
for representations and warranties made as of a specific date, which shall be
true and correct in all material respects (other than representations and
warranties that are qualified as to materiality or Material Adverse Effect,
which representations and warranties shall be true in all respects) as of such
date); and

 

(ii)           the Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to Closing.

 

4.            Company Representations and Warranties. The Company represents and
warrants to the Subscriber that:

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Company has the
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

(b)           The Shares have been duly authorized and, when issued and
delivered to the Subscriber against full payment therefor in accordance with the
terms of this Subscription Agreement, the Shares will be validly issued, fully
paid and non-assessable and will not have been issued in violation of or subject
to any preemptive or similar rights created under the Company’s Amended and
Restated Certificate of Incorporation, the Company’s bylaws or under the laws of
the State of Delaware.

 

(c)           This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable against the Company in accordance
with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 

(d)          The execution, delivery and performance of this Subscription
Agreement, including the issuance and sale of the Shares and the consummation of
the transactions contemplated hereby, will not conflict with or result in a
material breach or material violation of any of the terms or provisions of, or
constitute a material default under, or result in the creation or imposition of
any lien, charge or encumbrance upon any of the property or assets of the
Company or any of its subsidiaries pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan agreement, license, lease or any other agreement
or instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company is subject, which would reasonably be expected
to have a material adverse effect on the business, properties, assets,
liabilities, operations, condition (including financial condition),
stockholders’ equity or results of operations of the Company (a “Material
Adverse Effect”) or materially affect the validity of the Shares or the legal
authority or ability of the Company to perform in all material respects its
obligations under the terms of this Subscription Agreement; (ii) the provisions
of the organizational documents of the Company; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Company or any of its
properties that would have a Material Adverse Effect or materially affect the
validity of the Shares or the legal authority or ability of the Company to
perform in all material respects its obligations under the terms of this
Subscription Agreement.

 



3

 

 

(e)          Assuming the accuracy of the representations and warranties of the
Subscriber, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization or other person in
connection with the execution, delivery and performance by the Company of this
Subscription Agreement (including, without limitation, the issuance of the
Shares), other than (i) any required filing of a Notice of Exempt Offering of
Securities on Form D with U.S. Securities and Exchange Commission (the “SEC”)
under Regulation D of the Securities Act of 1933, as amended (the “Securities
Act”), (ii) the filing with the SEC of the Registration Statement (as defined
below), (iii) the filings required by applicable state or federal securities
laws, (iv) the filings required in accordance with Section 11, (v) any filings
or notices required by The New York Stock Exchange (the “NYSE”), and (vi) any
consent, waiver, authorization or order of, notice to, or filing or
registration, the failure of which to obtain would not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(f)           As of the date of this Subscription Agreement, the authorized
capital stock of the Company consists of (i) 200,000,000 shares of Common Stock,
(ii) 20,000,000 shares of Class B common stock, par value of $0.0001 per share
(the “Class B Common Stock”) and (iii) 1,000,000 shares of preferred stock, par
value of $0.0001 per share (the “Preferred Stock”). As of the date of this
Subscription Agreement, (A) 41,400,000 shares of Common Stock are issued and
outstanding, (B) 10,350,000 shares of Class B Common Stock are issued and
outstanding, (C) 13,800,000 redeemable public warrants to purchase Common Stock
are issued and outstanding, (D) 6,853,333 private placement warrants to purchase
Common Stock are issued and outstanding and (E) no Preferred Stock is issued and
outstanding. All (1) issued and outstanding shares of Common Stock and Class B
Common Stock have been duly authorized and validly issued, are fully paid and
are non-assessable and are not subject to preemptive rights and (2) outstanding
warrants have been duly authorized and validly issued and are not subject to
preemptive rights. Except as set forth above and pursuant to the Other
Subscription Agreements, the Transaction Agreement and the other agreements and
arrangements referred to therein or in the SEC Documents (as defined below), as
of the date hereof, there are no outstanding options, warrants or other rights
to subscribe for, purchase or acquire from the Company shares of Common Stock,
Class B Common Stock or other equity interests in the Company, or securities
convertible into or exchangeable or exercisable for such equity interests. As of
the date hereof, the Company has no subsidiaries, other than Merger Sub, and
does not own, directly or indirectly, interests or investments (whether equity
or debt) in any person, whether incorporated or unincorporated. There are no
shareholder agreements, voting trusts or other agreements or understandings to
which the Company is a party or by which it is bound relating to the voting of
any securities of the company, other than (1) as set forth in the SEC Documents
and (2) as contemplated by the Transaction Agreement.

 

(g)          The issued and outstanding shares of Common Stock are registered
pursuant to Section 12(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and are listed for trading on the NYSE under the symbol
“LGVW.” (The Company notes that the symbol will change upon the closing of the
Transaction.) There is no suit, action, proceeding or investigation pending or,
to the knowledge of the Company, threatened against the Company by the NYSE or
the SEC with respect to any intention by such entity to deregister the Common
Stock or prohibit or terminate the listing of the Common Stock on the NYSE,
excluding, for the purposes of clarity, the customary ongoing review by the NYSE
of the Company’s listing application with respect to the Transaction.

 

(h)          Other than the Other Subscription Agreements, the Transaction
Agreement and any other agreement contemplated by the Transaction Agreement, the
Company has not entered into any side letter or similar agreement with any Other
Subscriber or any other investor in connection with such Other Subscriber’s or
investor’s direct or indirect investment in the Company. No Other Subscription
Agreement includes terms and conditions that are materially more advantageous to
any such Other Subscriber than the Subscriber hereunder, and such Other
Subscription Agreements have not been amended or modified in any material
respect following the date of this Subscription Agreement.

 



4

 

 

(i)            The Company has made available to Subscriber (including via the
SEC’s EDGAR system) a true, correct and complete copy of each form, report,
statement, schedule, prospectus, proxy, registration statement and other
documents filed by the Company with the SEC prior to the date of this
Subscription Agreement (the “SEC Documents”). None of the SEC Documents filed
under the Exchange Act contained, when filed and as amended to the date hereof,
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading, and such SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder. The Company has timely filed each report, statement,
schedule, prospectus, and registration statement that the Company was required
to file with the SEC since its initial registration of the Common Stock with the
SEC. As of the date hereof, there are no material outstanding or unresolved
comments in comment letters from the Staff of the SEC with respect to any of the
SEC Documents.

 

(j)            Except for such matters as have not had and would not be
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, there is no (i) action, suit, claim or other proceeding, in each
case by or before any governmental authority pending, or, to the knowledge of
the Company, threatened against the Company or (ii) judgment, decree,
injunction, ruling or order of any governmental entity outstanding against the
Company.

 

(k)           The Company is in compliance with all applicable laws, except
where such non-compliance would not reasonably be expected to have a Material
Adverse Effect. The Company has not received any written communication from a
governmental entity that alleges that the Company is not in compliance with or
is in default or violation of any applicable law, except where such
non-compliance, default or violation would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

(l)            The Company has not entered into any agreement or arrangement
entitling any agent, broker, investment banker, financial advisor or other
person to any broker’s or finder’s fee or any other commission or similar fee in
connection with the transactions contemplated by this Subscription Agreement for
which the Subscriber could become liable. Other than UBS Securities LLC (the
“Placement Agent”), the Company is not aware of any person that has been or will
be paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any shares of Common Stock in the Offering.

 

(m)          The Company is not, and immediately after receipt of payment for
the Shares, will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(n)          Assuming the accuracy of the Subscriber’s representations and
warranties set forth in Section 5, in connection with the offer, sale and
delivery of the Shares in the manner contemplated by this Subscription
Agreement, it is not necessary to register the Shares under the Securities Act.
The Shares (i) were not offered by any form of general solicitation or general
advertising and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act or any
state securities laws.

 

(o)          The Company understands that the foregoing representations and
warranties shall be deemed material to and have been relied upon by the
Subscriber.

 



5

 

 

5.            Subscriber Representations, Warranties and Covenants. The
Subscriber represents and warrants to the Company that:

 

(a)           At the time the Subscriber was offered the Shares, it was, and as
of the date hereof, the Subscriber is (i) an “accredited investor” (within the
meaning of Rule 501(a) of Regulation D under the Securities Act) as indicated in
the questionnaire attached as Exhibit A hereto, and (ii) is acquiring the Shares
only for its own account and (iii) not for the account of others, and not on
behalf of any other account or person or with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act.
The Subscriber is not an entity formed for the specific purpose of acquiring the
Shares.

 

(b)          The Subscriber understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares delivered at the Closing have not been
registered under the Securities Act. The Subscriber understands that the Shares
may not be resold, transferred, pledged or otherwise disposed of by the
Subscriber absent an effective registration statement under the Securities Act
except (i) to the Company or a subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Securities Act or (iii) pursuant to another
applicable exemption from the registration requirements of the Securities Act,
and in each of cases (i) and (iii) in accordance with any applicable securities
laws of the states and other jurisdictions of the United States, and that any
certificates (if any) or any book-entry shares representing the Shares delivered
at the Closing shall contain a legend or restrictive notation to such effect, as
a result, the Subscriber may not be able to readily offer, resell, transfer,
pledge or otherwise dispose of the Shares and may be required to bear the
financial risk of an investment in the Shares for an indefinite period of time.
The Subscriber acknowledges that the Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. The Subscriber
further acknowledges that the Shares will not be eligible for resale pursuant to
Rule 144 promulgated under the Securities Act, until, among other requirements,
at least one year has elapsed from the time that the Company has filed current
Form 10 information with the SEC reflecting its status as an entity that is not
a shell company. The Subscriber understands that it has been advised to consult
legal counsel prior to making any offer, resale, pledge or transfer of any of
the Shares.

 

(c)          The Subscriber understands and agrees that the Subscriber is
purchasing Shares directly from the Company. The Subscriber further acknowledges
that there have been no representations, warranties, covenants and agreements
made to the Subscriber by the Company, or any of its officers or directors,
expressly (other than those representations, warranties, covenants and
agreements included in this Subscription Agreement) or by implication.

 

(d)          The Subscriber’s acquisition and holding of the Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended, or any applicable similar law.

 

(e)          The Subscriber acknowledges and agrees that the Subscriber has
received such information as the Subscriber deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the Subscriber acknowledges that it has received (or in the
case of documents filed with the SEC, had access to) the following items
(collectively, the “Disclosure Documents”): (i) the SEC Documents, including the
final prospectus of the Company, dated as of May 20, 2020 and filed with the SEC
on May 20, 2020 (the “Prospectus”), (ii) the Transaction Agreement, a copy of
which will be filed by the Company with the SEC and (iii) the investor
presentation by the Company and the Target, a copy of which will be furnished by
the Company to the SEC. The undersigned understands the significant extent to
which certain of the disclosures contained in item (i) above shall not apply
following the Transaction Closing. The Subscriber represents and agrees that the
Subscriber and the Subscriber’s professional advisor(s), if any, have had the
full opportunity to ask the Company’s management questions, receive such answers
and obtain such information as the Subscriber and such Subscriber’s professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Shares.

 



6

 

 

(f)           The Subscriber became aware of this Offering of the Shares solely
by means of direct contact between the Subscriber and the Company, the Placement
Agent or a representative of the Company or the Placement Agent, and the Shares
were offered to the Subscriber solely by direct contact between the Subscriber
and the Company, the Placement Agent or a representative of the Company or the
Placement Agent. The Subscriber acknowledges that the Company represents and
warrants that the Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 

(g)          The Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares,
including those set forth in the Disclosure Documents and in the Company’s
filings with the SEC. The Subscriber is able to fend for itself in the
transactions contemplated herein and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Shares, and the Subscriber has sought such
accounting, legal and tax advice as the Subscriber has considered necessary to
make an informed investment decision.

 

(h)          Alone, or together with any professional advisor(s), the Subscriber
has adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
Subscriber and that the Subscriber is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the Subscriber’s investment
in the Company. The Subscriber acknowledges specifically that a possibility of
total loss exists.

 

(i)            In making its decision to purchase the Shares, the Subscriber has
relied solely upon independent investigation made by the Subscriber and the
representations and warranties of the Company set forth herein. Without limiting
the generality of the foregoing, the Subscriber has not relied on any statements
or other information provided by the Placement Agent concerning the Company,
Target or the Shares or the offer and sale of the Shares.

 

(j)            The Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the Offering or made any
findings or determination as to the fairness of this investment or the accuracy
or adequacy of the Company’s filings with the SEC.

 

(k)           The Subscriber has been duly formed or incorporated and is validly
existing in good standing under the laws of its jurisdiction of incorporation or
formation.

 

(l)            The execution, delivery and performance by the Subscriber of this
Subscription Agreement are within the powers of the Subscriber, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any federal or state statute, rule or regulation applicable to the
Subscriber, any order, ruling or regulation of any court or other tribunal or of
any governmental commission or agency, or any agreement or other undertaking, to
which the Subscriber is a party or by which the Subscriber is bound, and, if the
Subscriber is not an individual, will not violate any provisions of the
Subscriber’s charter documents, including its incorporation or formation papers,
bylaws, indenture of trust or partnership or operating agreement, as may be
applicable. The signature on this Subscription Agreement is genuine, and the
signatory, if the Subscriber is an individual, has legal competence and capacity
to execute the same or, if the Subscriber is not an individual the signatory has
been duly authorized to execute the same, and this Subscription Agreement
constitutes a legal, valid and binding obligation of the Subscriber, enforceable
against the Subscriber in accordance with its terms.

 



7

 

 

(m)          Neither the due diligence investigation conducted by the Subscriber
in connection with making its decision to acquire the Shares nor any
representations and warranties made by the Subscriber herein shall modify, amend
or affect the Subscriber’s right to rely on the truth, accuracy and completeness
of the Company’s representations and warranties contained herein.

 

(n)           The Subscriber is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). The Subscriber agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that the Subscriber is permitted to do so under applicable law. If the
Subscriber is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.), as amended by the USA PATRIOT Act of 2001, and its
implementing regulations (collectively, the “BSA/PATRIOT Act”), the Subscriber
maintains policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. To the extent required, it maintains
policies and procedures reasonably designed for the screening of its investors
against the OFAC sanctions programs, including the OFAC List. To the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by the Subscriber and used to purchase the Shares were
legally derived.

 

(o)          No disclosure or offering document has been prepared by the
Placement Agent in connection with the offer and sale of the Shares. The
Placement Agent and each of its members, directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to the Company or the Shares or the accuracy, completeness or
adequacy of any information supplied to the Subscriber by the Company. In
connection with the issue and purchase of the Shares, the Placement Agent has
not acted as the Subscriber’s financial advisor or fiduciary.

 

6.            Registration Rights.

 

(a)           The Company agrees that, within forty-five (45) calendar days
after the Transaction Closing (the “Filing Date”), the Company will file with
the SEC (at the Company’s sole cost and expense) a registration statement
registering the resale of the Shares (the initial registration statement and any
other registration statement that may be filed by the Company under this
Section 6, the “Registration Statement”), and the Company shall use its
commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof but no later than the
earlier of (i) the 90th calendar day (or 120th calendar day if the SEC notifies
the Company that it will “review” the Registration Statement) following the
Transaction Closing and (ii) the 10th business day after the date the Company is
notified (orally or in writing, whichever is earlier) by the SEC that the
Registration Statement will not be “reviewed” or will not be subject to further
review (such earlier date, the “Effectiveness Date”). The Company agrees that
the Company will cause such Registration Statement or another registration
statement (which may be a “shelf” registration statement) to remain effective
until the earlier of (i) three (3) years from the date of effectiveness of the
initial Registration Statement, (ii) the date on which the Subscriber ceases to
hold the Shares covered by such Registration Statement, or (iii) on the first
date on which the Subscriber can sell all of its Shares under Rule 144 of the
Securities Act without restriction, including without limitation, any volume and
manner of sale restrictions which may be applicable to affiliates under Rule 144
and without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable). The Subscriber agrees to disclose its beneficial ownership, as
determined in accordance with Rule 13d-3 of the Exchange Act, of the Shares to
the Company upon request to assist the Company in making the determination
described above. The Company’s obligations to include the Shares in the
Registration Statement are contingent upon the Subscriber furnishing in writing
to the Company such information regarding the Subscriber, the securities of the
Company held by the Subscriber and the intended method of disposition of the
Shares as shall be reasonably requested by the Company to effect the
registration of the Shares, and shall execute such documents in connection with
such registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations, provided that Subscriber shall not in
connection with the foregoing be required to execute any lock-up or similar
agreement or otherwise be subject to any contractual restriction on the ability
to transfer the Shares. With respect to the information to be provided by
Subscriber pursuant to this Section 6 or otherwise in connection with the
Registration Statement, the Company shall request such information from
Subscriber at least ten (10) business days prior to the anticipated filing date
of the Registration Statement. Any failure by the Company to file the
Registration Statement by the Filing Date or for the Registration Statement to
be declared effective by the Effectiveness Date shall not otherwise relieve the
Company of its obligations to file or effect the Registration Statement as set
forth in this Section 6. For purposes of this Section 6, “Shares” shall mean, as
of any date of determination, the Shares and any other equity security of the
Company issued or issuable with respect to the Shares by way of share split,
dividend, distribution, recapitalization, merger, exchange, replacement or
similar event or otherwise.

 



8

 

 

(b)          In the case of the registration, qualification, exemption or
compliance effected by the Company pursuant to this Subscription Agreement, the
Company shall, upon reasonable request, inform Subscriber as to the status of
such registration, qualification, exemption and compliance. At its expense, the
Company shall:

 

(i)            except for such times as the Company is permitted hereunder to
suspend the use of the prospectus forming part of a Registration Statement, use
its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions;

 

(ii)            advise Subscriber within five (5) business days:

 

(A)            of the issuance by the SEC of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

(B)            of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Shares included therein for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(C)            subject to the provisions in this Subscription Agreement, of the
occurrence of any event that requires the making of any changes in any
Registration Statement or prospectus included therein so that, as of such date,
the statements therein are not misleading and do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a prospectus, in the light of the circumstances under which they
were made) not misleading.

 

Notwithstanding anything to the contrary set forth herein, the Company shall
not, when so advising Subscriber of such events listed above, provide Subscriber
with any material, nonpublic information regarding the Company other than to the
extent that providing notice to Subscriber of the occurrence of the events
listed in (A) through (C) above constitutes material, nonpublic information
regarding the Company;

 



9

 

 

(iii)          use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of any Registration Statement as soon
as reasonably practicable;

 

(iv)          upon the occurrence of any event contemplated above, except for
such times as the Company is permitted hereunder to suspend, and has suspended,
the use of a prospectus forming part of a Registration Statement, the Company
shall use its commercially reasonable efforts to as soon as reasonably
practicable prepare a post-effective amendment to such Registration Statement or
a supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(v)           use its commercially reasonable efforts to cause all Shares to be
listed on each securities exchange or market, if any, on which the Common Stock
has been listed; and

 

(vi)          use its commercially reasonable efforts (A) to take all other
steps necessary to effect the registration of the Shares contemplated hereby and
(B) for so long as the Subscriber holds Shares, to file all reports and other
materials required to be filed by the Exchange Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144 to enable
Subscriber to sell the Shares under Rule 144.

 

(c)           The Company may delay filing or suspend the use of any such
registration statement if the Company determines, upon advice of legal counsel,
that in order for the registration statement to not contain a material
misstatement or omission, an amendment thereto or a supplement to the related
prospectus would be needed, or if the Chief Executive Officer of the Company
reasonable believes, upon advice of legal counsel, such filing or use could
materially affect a bona fide business or financing transaction of the Company
or would require premature disclosure of information that could materially
adversely affect the Company (each such circumstance, a “Suspension Event”);
provided, however, that the Company may not delay filing or suspend the use of
any registration statement on more than two occasions or for more than sixty
(60) consecutive calendar days, or more than one hundred twenty (120) total
calendar days, in each case during any twelve-month period. Upon receipt of any
written notice from the Company of the happening of any Suspension Event during
the period that the Registration Statement is effective or if as a result of a
Suspension Event the Registration Statement or related prospectus contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made (in the case of the prospectus) not
misleading, the Subscriber agrees that it will (i) immediately discontinue
offers and sales of the Shares under the Registration Statement until the
Subscriber receives (A) (x) copies of a supplemental or amended prospectus that
corrects the misstatement(s) or omission(s) referred to above and (y) notice
that any post-effective amendment has become effective or (B) notice from the
Company that it may resume such offers and sales, and (ii) maintain the
confidentiality of any information included in such written notice delivered by
the Company unless otherwise required by applicable law. If so directed by the
Company, the Subscriber will deliver to the Company or, in Subscriber’s sole
discretion destroy, all copies of the prospectus covering the Shares in the
Subscriber’s possession; provided, however, that this obligation to deliver or
destroy all copies of the prospectus covering the Shares shall not apply to
(i) the extent the Subscriber is required to retain a copy of such prospectus
(A) in order to comply with applicable legal, regulatory, self-regulatory or
professional requirements or (B) in accordance with a bona fide pre-existing
document retention policy or (ii) copies stored electronically on archival
servers as a result of automatic data back-up.

 



10

 

 

 

(d)            The Company shall indemnify, defend and hold harmless the
Subscriber (to the extent a seller under the Registration Statement), its
officers, directors, partners, members, managers, stockholders, advisers and
agents, and each person who controls the Subscriber (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
and documented out-of-pocket attorneys’ fees) and expenses (collectively,
“Losses”), resulting from any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any prospectus included in the
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, and only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
upon information or furnished in writing to the Company by the Subscriber
expressly for use therein. Notwithstanding the forgoing, the Company’s
indemnification obligations shall not apply to amounts paid in settlement of any
Losses or action if such settlement is effected without the prior written
consent of the Company (which consent shall not be unreasonably withheld or
delayed).

 

(e)            The Subscriber shall, separately and not jointly with any Other
Subscriber, indemnify and hold harmless the Company, its directors, officers,
agents and employees, and each person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling persons, to
the fullest extent permitted by applicable law, from and against all Losses,
resulting from any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any prospectus included in the
Registration Statement, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus, or any form of prospectus
or supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, and only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
upon information furnished in writing to the Company by the Subscriber expressly
for use therein. In no event shall the liability of the Subscriber be greater in
amount than the dollar amount of the net proceeds received by the Subscriber
upon the sale of the Shares giving rise to such indemnification obligation.

 

(f)            If the indemnification provided under this Section 6 from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses or other liabilities referred to above shall be
subject to the limitations set forth in this Section 6 and deemed to include any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this Section 6(f) from any person
who was not guilty of such fraudulent misrepresentation. Each indemnifying
party’s obligation to make a contribution pursuant to this Section 6(f) shall be
individual, not joint and several, and in no event shall the liability of
Subscriber hereunder exceed the net proceeds received by Subscriber upon the
sale of the Shares giving rise to such indemnification obligation.

 



11

 



 

7.            Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of: (a) the mutual
written agreement of each of the parties hereto to terminate this Subscription
Agreement; (b) such date and time as the Transaction Agreement is terminated in
accordance with its terms; or (c) written notice by either party to the other
party to terminate this Subscription Agreement if the transactions contemplated
by this Subscription Agreement are not consummated on or prior to May 15, 2021;
provided that (i) nothing herein will relieve any party from liability for any
willful breach hereof prior to the time of termination, and each party will be
entitled to any remedies at law or in equity to recover losses, liabilities or
damages arising from such breach. The Company shall notify the Subscriber of the
termination of the Transaction Agreement promptly after the termination of such
agreement and (ii) the provisions of Sections 8 through 10 of this Subscription
Agreement will survive any termination of this Subscription Agreement and
continue indefinitely.

 

8.            Trust Account Waiver. The Subscriber hereby represents and
warrants that it has read the Prospectus and understands that the Company has
established a trust account (the “Trust Account”) containing the proceeds of its
initial public offering (the “IPO”) and the overallotment shares acquired by its
underwriters and from certain private placements occurring simultaneously with
the IPO (including interest accrued from time to time thereon) for the benefit
of the Company’s public stockholders (including overallotment shares acquired by
the Company’s underwriters, the “Public Stockholders”), and that, except as
otherwise described in the Prospectus, the Company may disburse monies from the
Trust Account only: (a) to the Public Stockholders in the event they elect to
redeem their Company shares in connection with the consummation of the Company’s
initial business combination (as such term is used in the Prospectus, the
“Business Combination”) or in connection with an extension of its deadline to
consummate a Business Combination, (b) to the Public Stockholders if the Company
fails to consummate a Business Combination within 24 months after the closing of
the IPO, which is subject to extension by amendment to the Company’s
organizational documents, (c) with respect to any interest earned on the amounts
held in the Trust Account, amounts necessary to pay for any franchise and income
tax obligations and up to $100,000 in dissolution expenses, or (d) to the
Company after or concurrently with the consummation of a Business Combination.
For and in consideration of the Company entering into this Subscription
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Subscriber hereby waives any
and all right, title and interest, or any claim of any kind they have or may
have in the future as a result of, or arising out of, this Subscription
Agreement, in or to any monies held in the Trust Account, and agrees not to seek
recourse or make or bring any action, suit, claim or other proceeding against
the Trust Account as a result of, or arising out of, this Subscription
Agreement, the transactions contemplated hereby or the Shares, regardless of
whether such claim arises based on contract, tort, equity or any other theory of
legal liability. To the extent the Subscriber commences any action or proceeding
based upon, in connection with, as a result of, or arising out of, this
Subscription Agreement, the transactions contemplated hereby or the Shares,
which proceeding seeks, in whole or in part, monetary relief against the Company
or its representatives, the Subscriber hereby acknowledges and agrees that the
Subscriber’s sole remedy shall be against funds held outside of the Trust
Account and that such claim shall not permit the Subscriber (or any person
claiming on its behalf or in lieu of it) to have any claim against the Trust
Account (including any distributions therefrom) or any amounts contained
therein. Notwithstanding anything else in this Section 8 to the contrary,
nothing herein shall be deemed to limit the Subscriber’s right, title, interest
or claim to the Trust Account by virtue of the Subscriber’s record or beneficial
ownership of Common Stock of the Company acquired by any means other than
pursuant to this Subscription Agreement, including but not limited to any
redemption right with respect to any such securities of the Company.

 



12

 



 

9.            Miscellaneous.

 

(a)            Neither this Subscription Agreement nor any rights that may
accrue to the Subscriber hereunder (other than the Shares acquired hereunder, if
any, subject to applicable securities laws) may be transferred or assigned by
the Subscriber without the prior written consent of the Company, provided that
Subscriber may transfer or assign all or a portion of its rights under this
Subscription Agreement to an affiliate or to any fund or account managed by the
same investment manager as the Subscriber, provided further that the Subscriber
shall provide notice to the Company upon such transfer. Any purported transfer
or assignment in violation of this Section 9(a) shall be null and void ab
initio.

 

(b)            The Company may request from the Subscriber such additional
information as the Company may deem necessary to evaluate the eligibility of the
Subscriber to acquire the Shares, and the Subscriber shall provide such
information to the Company upon such request to the extent readily available and
to the extent consistent with the Subscriber’s internal policies and procedures,
and provided that the Company agrees to keep any such information provided by
the Subscriber confidential.

 

(c)            The Subscriber acknowledges that the Company, the Placement
Agent, the Target and others will rely on the acknowledgments, understandings,
agreements, representations and warranties of the Subscriber contained in this
Subscription Agreement, provided however that the Closing may only be enforced
against the Subscriber by the Company. Prior to the Closing, the Subscriber
agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in any material respect. The Subscriber agrees that the
purchase by the Subscriber of Shares from the Company will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
Subscriber as of the time of such purchase. The Subscriber acknowledges and
agrees that the Placement Agent is a third-party beneficiary of the
representations, warranties and covenants of the Subscriber contained in
Section 5 of this Subscription Agreement. Except as expressly set forth herein,
this Subscription Agreement shall not confer any rights or remedies upon any
person other than the parties hereto, and their respective successor and
assigns.

 

(d)            The Company is entitled to rely upon this Subscription Agreement
and is irrevocably authorized to produce this Subscription Agreement or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby. The Subscriber
acknowledges that the Company may file a copy of this Subscription Agreement
with the SEC as an exhibit to a periodic report or a registration statement of
the Company. Prior to the Transaction Closing, the Subscriber shall not issue
any press release or make any other similar public statement with respect to the
transactions contemplated hereby without the prior written consent of the
Company (such consent not to be unreasonably withheld or delayed).

 

(e)            All the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.

 

(f)            This Subscription Agreement may not be amended, modified, or
waived except by an instrument in writing, signed by the party against whom
enforcement of such amendment, modification or waiver is sought.

 



13

 

 

(g)            This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof.



 

(h)            This Subscription Agreement shall be binding upon, and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns, and the agreements,
representations, warranties, covenants and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, such heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

(i)            If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

(j)            This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

(k)            The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

(l)            THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(m)            All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) when
delivered in person, (ii) when delivered by facsimile or email, with affirmative
confirmation of receipt, (iii) one business day after being sent, if sent by
reputable, internationally recognized overnight courier service or (iv) three
(3) business days after being mailed, if sent by registered or certified mail,
prepaid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

If to the Company, to:

 

Longview Acquisition Corp.
767 Fifth Avenue, 44th Floor
New York, NY 10153
Attn: Mark Horowitz

Email: mark@glenviewcapital.com

Telephone No.: (212) 812-4720

 

with copies (which shall not constitute notice) to:

 

Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attn: Carl P. Marcellino
Email: carl.marcellino@ropesgray.com
Telephone No.: (212) 841-0623

 

Notice to the Subscriber shall be given to the address underneath the
Subscriber’s name on the signature page hereto.

 



14

 



 

(n)            The headings set forth in this Subscription Agreement are for
convenience of reference only and shall not be used in interpreting this
Subscription Agreement. In this Subscription Agreement, unless the context
otherwise requires: (i) whenever required by the context, any pronoun used in
this Subscription Agreement shall include the corresponding masculine, feminine
or neuter forms, and the singular form of nouns, pronouns and verbs shall
include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; and (iii) the words “herein”,
“hereto” and “hereby” and other words of similar import in this Subscription
Agreement shall be deemed in each case to refer to this Subscription Agreement
as a whole and not to any particular portion of this Subscription Agreement. As
used in this Subscription Agreement, the term: (x) “business day” shall mean any
day other than a Saturday, Sunday or a legal holiday on which commercial banking
institutions in New York, New York are authorized to close for business
(excluding as a result of “stay at home”, “shelter-in-place”, “non-essential
employee” or any other similar orders or restrictions or the closure of any
physical branch locations at the direction of any governmental authority so long
as the electronic funds transfer systems, including for wire transfers, of
commercially banking institutions in New York, New York are generally open for
use by customers on such day); (y) “person” shall refer to any individual,
corporation, partnership, trust, limited liability company or other entity or
association, including any governmental or regulatory body, whether acting in an
individual, fiduciary or any other capacity; and (z) “affiliate” shall mean,
with respect to any specified person, any other person or group of persons
acting together that, directly or indirectly, through one or more intermediaries
controls, is controlled by or is under common control with such specified person
(where the term “control” (and any correlative terms) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such person, whether through the ownership of voting
securities, by contract or otherwise). For the avoidance of doubt, any reference
in this Subscription Agreement to an affiliate of the Company will include the
Company’s sponsor, Longview Investors LLC.

 

(o)            At Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties may
reasonably deem practical and necessary in order to consummate the Offering as
contemplated by this Subscription Agreement.

 

10.           Non-Reliance and Exculpation. The Subscriber acknowledges that it
is not relying upon, and has not relied upon, any statement, representation or
warranty made by any person other than the statements, representations and
warranties contained in this Subscription Agreement in making its investment or
decision to invest in the Company. The Subscriber agrees that neither (i) any
Other Subscriber pursuant to the Other Subscription Agreements (including the
controlling persons, members, officers, directors, partners, agents, or
employees of any such Other Subscriber) nor (ii) the Placement Agent, its
affiliates or any of its or its affiliates’ respective control persons,
officers, directors or employees, shall be liable to the Subscriber pursuant to
this Subscription Agreement for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the
Shares.

 



15

 

 

11.           Disclosure. The Company shall, by 9:00 a.m., New York City time,
on the first (1st) business day immediately following the date of this
Subscription Agreement, issue one or more press releases or file with the SEC a
Current Report on Form 8-K (collectively, the “Press Release”) disclosing all
material terms of the transactions contemplated hereby and by the Other
Subscription Agreements, the Transaction and any other material, nonpublic
information that the Company has provided to Subscriber at any time prior to the
filing of the Press Release. Upon the issuance of the Press Release, to the
Company’s knowledge, Subscriber shall not be in possession of any material,
non-public information received from the Company or any of its officers,
directors or employees or agents (including the Placement Agent) and Subscriber
shall no longer be subject to any confidentiality or similar obligations under
any current agreement, whether written or oral with the Company, the Placement
Agent or any of their respective affiliates. Notwithstanding anything in this
Subscription Agreement to the contrary, the Company shall not publicly disclose
the name of Subscriber, its investment adviser, if applicable, or any of its
affiliates, or include the name of Subscriber, its investment adviser, if
applicable, or any of its affiliates in any press release or in any filing with
the SEC or any regulatory agency or trading market, without the prior written
consent of Subscriber, except (i) as required by the federal securities law and
(ii) to the extent such disclosure is required by law, at the request of the
Staff of the SEC or regulatory agency or under the regulations of the NYSE, in
which case the Company shall provide Subscriber with prior written notice of
such disclosure permitted under the foregoing clauses (i) and (ii).



 

{SIGNATURE PAGES FOLLOW}

 



16

 





 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.



 

 

 Longview Acquisition Corp.       By:   Name:   Title:

 

{Signature Page to Subscription Agreement}

 





 





 

{SUBSCRIBER SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT}

 

IN WITNESS WHEREOF, the undersigned has caused this Subscription Agreement to be
duly executed by its authorized signatory as of the date set forth below.

 

Name(s) of Subscriber:
                                                                                                                                                                                              

 

Signature of Authorized Signatory of Subscriber:
                                                                                                                                                     

 

Name of Authorized Signatory:
                                                                                                                                                                                 

 

Title of Authorized Signatory:
                                                                                                                                                                                   

 

Address for Notice to Subscriber:



 



 



 

 

Attention:
                                                                                                                                                                                                        

 

Email:
                                                                                                                                                                                                              

 

Facsimile No.:
                                                                                                                                                                                                

 

Telephone No.:
                                                                                                                                                                                                

 

Address for Delivery of Shares to Subscriber (if not same as address for
notice):



 



 



 

 

Subscription Amount:   $                                          

 

Number of Shares:                                                    

 

EIN Number:                                                               

 





 



 

Exhibit A 

Accredited Investor Questionnaire

 

Capitalized terms used and not defined in this Exhibit A shall have the meanings
given in the Subscription Agreement to which this Exhibit A is attached.

 

The undersigned represents and warrants that the undersigned is an “accredited
investor” (an “Accredited Investor”) as such term is defined in Rule 501(a) of
Regulation D under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), for one or more of the reasons specified below (please check all boxes
that apply):

 

_______ (i)          A natural person whose net worth, either individually or
jointly with such person’s spouse or spousal equivalent, at the time of the
Subscriber’s purchase, exceeds $1,000,000;

 

The term “net worth” means the excess of total assets over total liabilities
(including personal and real property, but excluding the estimated fair market
value of the Subscriber’s primary home). For the purposes of calculating joint
net worth with the person’s spouse or spousal equivalent, joint net worth can be
the aggregate net worth of the Subscriber and spouse or spousal equivalent;
assets need not be held jointly to be included in the calculation. There is no
requirement that securities be purchased jointly.

 

_______ (ii)         A natural person who had an individual income in excess of
$200,000, or joint income with the Subscriber’s spouse or spousal equivalent in
excess of $300,000, in each of the two most recent years and reasonably expects
to reach the same income level in the current year;

 

In determining individual “income,” the Subscriber should add to the
Subscriber’s individual taxable adjusted gross income (exclusive of any spousal
or spousal equivalent income) any amounts attributable to tax exempt income
received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to an IRA or Keogh retirement
plan, alimony payments, and any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income.

 

_______ (iii)        A director or executive officer of the Company;

 

_______ (iv)        A natural person holding in good standing with one or more
professional certifications or designations or other credentials from an
accredited educational institution that the U.S. Securities Exchange Commission
(“SEC”) has designated as qualifying an individual for accredited investor
status;

 

The SEC has designated the General Securities Representative license (Series 7),
the Private Securities Offering Representative license (Series 82) and the
Licensed Investment Adviser Representative (Series 65) as the initial
certifications that qualify for accredited investor status.

 

_______ (v)         A natural person who is a “knowledgeable employee” as
defined in Rule 3c-5(a)(4) under the Investment Company Act of 1940 (the
“Investment Company Act”), of the issuer of the securities being offered or sold
where the issuer would be an investment company, as defined in section 3 of the
Investment Company Act, but for the exclusion provided by either section
3(c)(1) or section 3(c)(7) of the Investment Company Act;

 



A-1

 

 

_______ (vi)        A bank as defined in Section 3(a)(2) of the Securities Act,
or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or
fiduciary capacity;

 

_______ (vii)       A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

_______ (viii)      An investment adviser registered pursuant to section 203 of
the Investment Advisers Act of 1940 (the “Investment Advisers Act”) or
registered pursuant to the laws of a state, or an investment adviser relying on
the exemption from registering with the SEC under the section 203(l) or (m) of
the Investment Advisers Act;

 

_______ (ix)        An insurance company as defined in section 2(13) of the
Exchange Act;

 

_______ (x)         An investment company registered under the Investment
Company Act or a business development company as defined in Section 2(a)(48) of
that Act;

 

_______ (xi)        A Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

_______ (xii)       A Rural Business Investment Company as defined in section
384A of the Consolidated Farm and Rural Development Act;

 

_______ (xiii)     A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state, or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

_______ (xiv)      An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

_______ (xv)       A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

_______ (xvi)      An organization described in Section 501(c)(3) of the
Internal Revenue Code, or a corporation, business trust, partnership, or limited
liability company, or any other entity not formed for the specific purpose of
acquiring the Shares, with total assets in excess of $5,000,000;

 

_______ (xvii)     A trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Shares, whose purchase is
directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company;

 

_______ (xviii)    A “family office” as defined in Rule 202(a)(11)(G)-1 under
the Investment Advisers Act with assets under management in excess of $5,000,000
that is not formed for the specific purpose of acquiring the securities offered
and whose prospective investment is directed by a person who has such knowledge
and experience in financial and business matters that such family office is
capable of evaluating the merits and risks of the prospective investment;

 



A-2

 

 

_______ (xix)      A “family client” as defined in Rule 202(a)(11)(G)-1 under
the Investment Advisers Act, of a family office meeting the requirements set
forth in (xviii) and whose prospective investment in the issuer is directed by a
person from a family office that is capable of evaluating the merits and risks
of the prospective investment;

 

_______ (xx)       An entity, of a type not listed above, not formed for the
specific purpose of acquiring the securities offered, owning investments in
excess of $5,000,000; and/or

 

_______ (xxi)       An entity in which all of the equity owners qualify as an
accredited investor under any of the above subparagraphs.

 

_______ (xxii)      The Subscriber does not qualify under any of the investor
categories set forth in (i) through (xxi) above.

 

2.1Type of the Subscriber. Indicate the form of entity of the Subscriber:

 

¨ Individual ¨ Limited Partnership         ¨ Corporation ¨ General Partnership

 



¨ Revocable Trust             ¨ Other Type of Trust (indicate type):           
  ¨ Other (indicate form of organization):    

 



2.2.1If the Subscriber is not an individual, indicate the approximate date the
Subscriber entity was formed: _____________________.

 

2.2.2If the Subscriber is not an individual, initial the line below which
correctly describes the application of the following statement to the
Subscriber’s situation: the Subscriber (x) was not organized or reorganized for
the specific purpose of acquiring the Shares and (y) has made investments prior
to the date hereof, and each beneficial owner thereof has and will share in the
investment in proportion to his or her ownership interest in the Subscriber.

 

__________     True

 

__________     False

 

If the “False” line is initialed, each person participating in the entity will
be required to fill out a Subscription Agreement.

 

  Subscriber:           Subscriber Name:  



        By:         Signatory Name:   Signatory Title:

 



A-3

